DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to the closest prior art of record Boettcher (US 2014/0318687 A1):  The indicated prior art, while providing for --a composite comprising one or more wires ("staple", ref. #30) comprising a metal alloy, wherein the wires have terminal ends ("prong ends", ref. #34 and #44); and tabs ("CFRP layers", ref. #10 and #70) comprising fiber reinforced polymer (FRP) located on the terminal ends of the wires, and wherein a central portion of the wires is not embedded in the tabs--; does not provide any disclosure or teachings for a person to have made --a self-stressing composite patch, comprising: one or more wires comprising a prestrained shape memory alloy (SMA); and wherein the terminal ends of the wires are embedded in the tabs over a terminal embedment length--.  (In the instant case, the allowable subject matter pertains to "a composite patch comprising: one or more wires of a prestrained SMA having terminal ends, wherein the terminal ends are embedded in the tabs over a terminal embedment length, and wherein a central portion of the wires is not embedded in the tabs".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Boettcher with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Boettcher in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781